Citation Nr: 1123403	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased evaluation for residuals of left shoulder surgery, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased evaluation for right ulnar nerve decompression, right elbow, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased evaluation for gastroesophageal reflux disease (claimed as acid reflux), currently evaluated as 10 percent disabling.

4.  Entitlement to an initial increased evaluation for hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial increased evaluation for bilateral pes planus, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable evaluation for neurodermatitis, currently evaluated as zero percent disabling.

7.  Entitlement to an initial compensable evaluation for status post fracture of the left hand fourth metacarpal currently evaluated as zero percent disabling.

8.  Entitlement to an initial compensable evaluation for erectile dysfunction associated with hypertension, currently evaluated as zero percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1981 to March 2005, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this case is currently with the RO in New Orleans, Louisiana.  As the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized such claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability).

In November 2008, the Veteran testified before a decision review officer at the RO.  
In April 2011, the Veteran testified during a video conference hearing before the undersigned. Copies of the hearing transcripts are associated with the claims folder and have been reviewed.  In addition in April 2011, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's left (minor) shoulder disability is manifested by no more than limitation of motion to midway between the side and shoulder level and not to 25 degrees from the side.

2.  The Veteran's right elbow disability has not resulted in flexion limited to 90 degrees or less, nor extension limited to 75 degrees or more, nor flexion limited to 100 degrees and extension to 45 degrees, nor  impairment of the ulna with nonunion in the lower half. 

3.  The Veteran's GERD is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

4.  The Veteran's hypertension is not manifested by a history of diastolic pressure of predominantly 110 or more, or by a systolic pressure of predominantly 200 or more.

5.  The Veteran's bilateral pes planus disability is manifested by moderate symptoms, including pain on use of the feet, without characteristic callosities or marked deformity.

6.  The Veteran's neurodermatitis does not affect at least five percent of exposed areas, or at least five percent of his total body area.

7.  The Veteran's left ring finger disability has been manifested by subjective complaints of pain, and no objective evidence of a limited range of motion.  Neither arthritis nor ankylosis of the left ring finger has been shown.

8.  Erectile dysfunction is manifested by impotency without visible deformity of the penis and the Veteran is currently in receipt of special monthly compensation based on loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for residuals of left shoulder surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).

2.  The criteria for an initial rating in excess of 10 percent for right ulnar nerve decompression of the right elbow have not been met.  38 U.S.C.A. §§ 1155, , 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5211 (2010).

3.  The criteria for an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), claimed as acid reflux, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 4.114, Diagnostic Code 7346 (2010).

4.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2010).

5.  The criteria for an initial rating in excess of 10 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).

6.  The criteria for an initial compensable rating for neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).

7.  The criteria for an initial compensable rating for a left ring finger disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5230 (2010).

8.  The criteria for an initial compensable rating for erectile dysfunction are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran's increased rating claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims folder, and all identified and available treatment records have been secured.  In April 2011, following his video conference hearing the Veteran submitted additional medical evidence directly to the Board with a waiver of initial RO consideration of the evidence.  The Veteran has been medically evaluated in conjunction with his claims.  The duties to notify and assist have been met.

In addition, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that an increase in the severity of the Veteran's service-connected disabilities would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

II.  Initial Increase Evaluation Claims

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with the Veteran's claims on appeal, the appeals arise from the original assignment of disability evaluations following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and a major or minor disability ratings will be applied as applicable.  38 C.F.R. § 4.69.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with a major joint.  38 C.F.R. § 4.45 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

A.  Residuals of Left Shoulder Surgery

The Veteran was granted service connection for residuals of left (minor) shoulder surgery and assigned a 20 percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201.  He essentially asserts that symptoms associated with his left shoulder disability are more severe than that contemplated by the 20 percent disability evaluation and an initial higher evaluation is warranted. 

DC 5201 contemplates disabilities of the shoulder and arm and provides a 20 percent rating for limitation of motion of the major or minor arm at shoulder level; and midway between the side and shoulder level for the minor arm.  A rating of 30 percent is assigned for limitation of motion of the minor arm to 25 degrees from the side.  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees. 38 C.F.R. § 4.71a, Plate I.

Service treatment records show that the Veteran injured his shoulder in basic training in 1981.  The shoulder gradually worsened as he was working in a job that required lifting, carrying, pushing, and pulling and he started to have recurring dislocations of the left shoulder.  He received in-service treatment for a left shoulder disorder.  In service diagnoses include left shoulder discomfort, chronic subluxing left shoulder, left shoulder instability, impingement syndrome and rotator cuff tear.  In May 1993 the Veteran had a left shoulder arthroscopy with open anterior Bankart reconstruction and in April 2003 he had additional surgery for impingement of the left shoulder with rotator cuff tear and capsular laxity.  His retirement examination in January 2005 showed he had marked decreased range of motion of the left shoulder.  

On VA examination in June 2005 the Veteran reported that he still had difficulty lifting items, although it was not as painful, and  he did not have as much range of motion present.  He reported having weakness in his left shoulder and some instability but the left shoulder had not dislocated in a number of years.  He reported that he had pain on a daily basis on a level of 7 to 8 with flare-ups in the range of 10.  Evaluation of the left shoulder revealed pain and tenderness over the anterior area.  There was weakness and easy fatigue with lack of endurance with repetitive flexion and extension of the left upper arm and shoulder.  The examiner noted that the Veteran had fatigue of the left shoulder, which was limited by pain.  He had normal strength.  It was further noted that the Veteran's limiting factor involved his left shoulder.  He was unable to work above his head.  He could raise the left arm forward and upward 100 degrees.  He could abduct outward and upward 70 degrees.  Compared to the right arm, he could raise the left arm forward and upward 150 degrees and abduct it outward and upward 152 degrees.  It was noted that the Veteran has had no further surgery, except for the two on the left shoulder and there were no new injuries.  He had occasional locking of the left shoulder, but none was present at the time of the examination.  X-rays of the left shoulder showed orthopedic surgical changes of the left glenohumeral joint with three metallic pins superimposed over the glenoid rim.  There was mild degenerative joint disease of the glenohumeral joint shown.  The impression was orthopedic surgical changes and mild degenerative joint disease of the left glenohumeral joint.  The diagnosis was recurrent left shoulder surgery due to instability of the shoulder and he continues to have limitations and pain with his activities.

In a January 2006 treatment record by the Veteran's private physician, Dr. RIB, it was noted that the Veteran was seen for a "recheck" of his multiple upper extremity complaints.  It was further noted that the Veteran was recently retired from the military and continued to have problems that limit his ability to carry out daily activities.  He had trouble resting at times; especially with weather changes.  Physical examination revealed that the Veteran had persistent tremendous weakness, positive impingement, and decreased abduction/internal rotation of his shoulder.  Weakness was noted as the major problem.  Range of motion was good.  The diagnosis was chronic shoulder impingement.

VA examination report dated in February 2009 reveals a history of the Veteran's left shoulder disability and the Veteran's complaints of pain and loss of motion of the left shoulder.  He reported that the pain of the left shoulder is a 10/10, with it being the worst pain he has ever had.  The pain is constant and daily.  He takes Tramadol.  He cannot lift anything with his left arm.  He uses his right arm to lift his left arm enough to get his arm through the sleeve of his shirt.  He cannot change a tire on a car.  He cannot do anything that requires lifting with both arms.  The Veteran further reported left shoulder joint symptoms of deformity, pain and incoordination.  However, there was no giving way, instability, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, inflammation, or flare-ups of joint disease.  In addition, the Veteran reported there were no limitations on standing or walking.  Physical examination revealed no abnormal weight bearing, loss of a bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis.  There was guarding of movement shown.  Left shoulder range of motion testing showed objective evidence of pain with active motion.  Flexion was from zero to 88 degrees, abduction was from zero to 90 degrees, internal rotation was from zero to 80 degrees and left external rotation was from zero to zero degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitation after three repetitions of range of motion.  There was no joint ankylosis shown.  X-rays of the left shoulder revealed impressions of degenerative joint disease and metallic orthopedic anchors glenoid.  The diagnosis was residual, left shoulder surgery.  It was noted that the Veteran was employed full-time as an ROTC instructor; and he had lost no time from work during the last twelve-month period due to his left shoulder disability.  It was further noted, however, that the left shoulder disability had significant effects on his usual occupation.  The impact on occupational activities included lifting and carrying, difficulty reaching and pain.  There is also a severe effect on many of the Veteran's usual daily activities, such as chores, shopping, exercise, recreation, bathing, dressing and grooming.  

The Veteran was seen by his private physician, Dr. RIB in December 2009 for "recheck" of his left shoulder disability.  The Veteran reported that he was doing fairly well but was still having significant problems with his shoulder.  He stated that it is obviously weaker than the other side.  On examination Dr. RIB noted that it was weaker in virtually all positions, forward flexion, internal rotation and abduction.  Abduction and forward flexion were mildly limited with abduction to 120 degrees.  Forward flexion was to about 90 degrees with an impingement at that point.  The Veteran reported that he feels a popping sensation in his shoulder.  The physician noted that the popping sensation in the shoulder was not unusual due to the impingement.  With weather changes and certain activities the Veteran experiences an aching pain in his shoulder.  Dr. RIB noted that he thinks that the Veteran still has significant disability secondary to his left shoulder injury.  The impression was chronic impingement of the shoulder.

The Veteran testified at his video conference hearing that his left shoulder has drastically changed over the last few years.  He stated that he has consistent pain that trickles from the shoulder to his hands and to his ring finger.  Hearing Transcript (Tr.), p. 4.  The Veteran stated that he works as a J.R.O.T.C. instructor and his shoulder affects his work because he cannot participate in the physical activity, such as marching movements, and pushups, to show the student how to do it.  He also stated that he is very limited with movement of his shoulder.  Tr., p. 7.  The Veteran indicated that he had surgery on his left elbow in April 2011.  He stated that the doctor [Dr. RIB] said that he was doing the surgery in order to relieve the pain and pressure of the nerves that were coming from his shoulder through his hands.  Tr., p. 9.

The evidence does not show that the Veteran's left (minor) arm motion is limited to 25 degrees from the side as required for a higher rating of 30 percent under DC 5201.  As indicated on the most recent VA examination in 2009, flexion of the left shoulder was to 88 degrees; and to 90 degrees as reported in the private examination report in November 2009.  As such, a higher rating under DC 5201 is not warranted.

Further, the Board acknowledges that there was objective evidence of pain following repetitive motion, but there was no additional limitations after three repetitions of range of motion as reported on VA examination in February 2009.  The Board observes that even if the Veteran had exhibited additional limitation upon repetitive motion, a higher rating would still not be warranted in this case because the 20 percent rating assigned adequately compensates him for any functional impairment that he experiences due to his left shoulder disability.  See DeLuca, 8 Vet. App. 202.

The Board has also considered the application of DC 5200 for disabilities involving ankylosis of the scapulohumeral articulation.  However, there is no evidence of ankylosis in the left shoulder joint.  Specifically, there was no joint ankylosis shown on VA examination in February 2009.  Therefore, consideration of an increased disability rating under such code is not warranted.  The Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's left shoulder disability.

The Board acknowledges the Veteran's contentions that his left shoulder disability warrants an evaluation greater than 20 percent; and notes that the Veteran is competent to report having experienced constant pain, as it is within lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir.2006).  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected left shoulder disability at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an initial increased evaluation for left shoulder disability must be denied.

B.  Right Ulnar Nerve Decompression, Right Elbow

The Veteran was granted service connection for right (major) ulnar nerve decompression, right elbow and assigned a 10 percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.71a, DC 5206.  He essentially asserts that symptoms associated with his right ulnar nerve decompression, right elbow disability are more severe than that contemplated by the 10 percent disability evaluation and an initial higher evaluation is warranted. 

The Board observes that DC's 5206, 5207 and 5208, pertains to limitation of motion of the forearm and each may be applicable to the Veteran's appeal.

DC's 5206 and 5207 provide for a 50 percent evaluation where flexion of the major forearm is limited to 45 degrees of motion, or extension is limited to 110 degrees.  Flexion of the major forearm limited to 55 degrees or extension limited to 100 degrees warrants a 40 percent evaluation.  A 30 percent evaluation is warranted where flexion of the major forearm is limited to 70 degrees or extension is limited to 90 degrees.  Flexion of the major forearm limited to 90 degrees or extension limited to 75 degrees warrants a 20 percent evaluation.  Finally, a 10 percent evaluation is warranted where flexion of the major forearm is limited to 100 degrees or extension is limited to 60 or 45 degrees.  See 38 C.F.R. § 4.71a, DC's 5206-5207.

DC 5208 assigns a 20 percent evaluation where the major or minor forearm has flexion limited to 100 degrees and extension limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC's 5208.

For the major extremity, a 10 percent rating is warranted for nonunion of the ulna with bad alignment and a 20 percent rating is warranted for nonunion of the lower half.  A 30 percent rating is warranted for nonunion in the upper half of the minor extremity with false movement and without loss of bone substance or deformity and a 40 percent rating is warranted for loss of bone substance (1 inch (2.5 centimeters) or more) and marked deformity.  38 C.F.R. § 4.71a, DC 5211.

Limitation of supination of the forearm to 30 degrees or less for the major extremity warrants a 10 percent rating.  Limitation of pronation of the forearm that is lost beyond the last quarter of the arc and the hand does not approach full pronation warrants a 20 percent rating and motion lost beyond the middle of the arc warrants a 30 percent rating.  Bone fusion with loss of supination and pronation of the forearm warrants a 40 percent rating.  38 C.F.R. 4.71a, DC 5213.

Service treatment records show the Veteran was diagnosed and treated for right elbow epicondylitis.  He had right elbow ulnar nerve decompression in July 2004.  His retirement examination dated in January 2005 noted he was status post decompression of the right ulnar nerve.

On VA examination in June 2005 the Veteran reported that he got recurrent cortisone shots because of the injury to his right ulnar nerve.  Following surgery, he reportedly had three steroid injections a year.  Physical examination showed range of motion of the right elbow with extension to zero degrees and flexion to 110 degrees with pain.  Strength appeared normal.  The Veteran had good grip strength.  X-rays of the right elbow showed there was degenerative joint disease most evident medially and posteriorly.  No other osseous, joint or soft tissue abnormality was identified.  The impression was degenerative joint disease of the medial right elbow.  The diagnosis was right ulnar nerve decompression of the right elbow.

Examination by Dr. RIB in January 2006 revealed the elbow was still a little bit tender, especially around the area of the surgery.  Range of motion was good, and he did have a little bit of weakness of the elbow.  The impression was lateral epicondylitis.  

A nerve conduction velocity study was done in February 2006.  The right ulnar nerve had motor distal latency of 3.7ms with motor amplitude of 8.9mV, and motor conduction velocity of 51m/s below the elbow and 54 m/s across the elbow.  The right ulnar nerve had sensory peak latency of 2.0ms with sensory amplitude of 4uV.  With respect to the right ulnar nerve study, the impression was that it was normal.

VA examination for peripheral nerves in February 2009 to evaluate the service-connected right ulnar nerve decompression, right elbow disability reveals the Veteran had surgery in 2003 for ulnar nerve entrapment.  It was noted that he has no residual left arm numbness or left upper extremity weakness.  On physical examination there was no motor loss of the right upper extremity shown.  Sensory functions were normal.  Reflex examination was 2+ for right upper extremities.  There was no muscle atrophy, nor abnormal muscle tone or bulk present.  There were no tremors, tics, or other abnormal movements; gait and balance were normal.  There was no nerve dysfunction.  The diagnosis was right ulnar compression with no residuals.  It was noted that the Veteran was employed full-time as an ROTC instructor and had lost no time from work during the last twelve months due to his right elbow disability.  In addition, it was noted that the right ulnar nerve decompression, right elbow had no significant effects on the Veteran's occupation.  

At his video conference hearing the Veteran stated that he has pain and limitation of movement in the right elbow.  He stated that he does not have the strength that he would normally have to do simple things like change a tire.  He testified that current treatment for his right elbow consist of "pain pills[,]" which he claimed are not helping him.  Tr., p. 10. 

Having considered the evidence of record, the Board finds that the Veteran is not entitled to an increased evaluation at any point during the appeal period.  In this regard, when applying the range of motion measurements of record to the diagnostic criteria outlined above, the evidence demonstrates the Veteran is not entitled to an evaluation in excess of 10 percent for his right ulnar nerve decompression, right elbow disability.  38 C.F.R. § 4.71a, DCs 5206, 5207, and 5208.  The next higher 20 percent evaluation is not warranted as there is no medical evidence of flexion of the forearm limited to 90 degrees or less, extension of the forearm limited to 75 degrees or more.  There is also no limitation of supination or pronation of the left forearm which would warrant a 20 percent evaluation under DC 5213.  The Board notes that the Veteran's right ulnar nerve decompression right elbow disability is manifested by subjective complaints of pain and limitation of function.  There is objective evidence of full extension to zero degrees and flexion to 110 degrees with pain.  There is no evidence of ankylosis.  Strength of the right elbow appeared normal.  There is no evidence of impairment of the ulnar as results of a nerve conduction velocity study of the right ulnar were normal.  

At the February 2009 VA examination the Veteran reported that he had lost no time from work during the past twelve months due to his right elbow disability.  He did however report that he had pain and limitation of movement which prevents him from performing simple tasks like changing a tire.  With regards to this, although flexion was to 110 degrees with pain, there was no indication of further loss of motion due to pain, or repetitive motion.  See DeLuca, 8 Vet. App. 202.  

The Board has also considered an evaluation for the Veteran's right ulnar nerve decompression, right elbow disability under other pertinent diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  However, there is no medical evidence of ankylosis of the right elbow, impairment of the flail joint, nonunion of the radius and ulna with flail false joint, malunion of the ulna or radius with bad alignment, or nonunion of the ulna or radius with false movement.  As such, evaluations are not warranted under DCs 5205, 5209, 5210, 5211 or 5212.  Further, the Veteran's limitation of motion for pronation and supination does not meet the schedular criteria and DC 5213 is not triggered.  See 38 C.F.R. § 4.71a, DC 5213.

The Board has considered whether a disability rating in excess of the 10 percent currently assigned for the Veteran's right ulnar nerve decompression, right elbow disability is warranted under 38 C.F.R. § 4.124a, DC 8516 (incomplete paralysis of the ulnar nerve).  DC 8516 provides that mild incomplete paralysis is rated 10 percent disabling on the major side; moderate incomplete paralysis is rated 30 percent disabling on the major side; and severe incomplete paralysis is rated 40 percent disabling on the major side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The February 2006 right ulnar nerve study revealed normal findings.  Neurological testing has been essentially normal.  Residuals are primarily limitation of function and any residual nerve deficit does not warrant a separate compensable evaluation.

The Board acknowledges the Veteran's contentions that his right ulnar nerve decompression, right elbow disability warrants an evaluation greater than 10 percent; and notes that the Veteran is competent to report having experienced pain and functional limitations, as such is within lay observation.  See Jandreau, 492 F.3d at 1376-77; see also Buchanan, 451 F.3d at 1336-37.  However, in determining the actual degree of disability, objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray, 2 Vet. App. at 214.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right ulnar nerve decompression, right elbow disability at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert, 1 Vet. App. at 55.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for right ulnar nerve decompression, right elbow disability must be denied.


C.  Gastroesophageal Reflux Disease (GERD)(claimed as acid reflux)

The Veteran was granted service connection for GERD and assigned a 10 percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.114, DC 7346.  He essentially asserts that symptoms associated with GERD are more severe than that contemplated by the 10 percent disability evaluation and an initial higher evaluation is warranted. 

Under DC 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.

Service treatment records show the Veteran received treatment in-service for GERD.  His retirement examination dated in January 2005 noted the Veteran "takes Nexium for GERD[.]"  

On VA examination in June 2005 the Veteran reported that he uses Nexium for GERD, which was diagnosed in 2002.  It was noted that the Veteran was gastroscoped in 2002 for GERD.  Physical examination revealed the Veteran was in no acute pain or distress.  His weight was 201 pounds and his height is 70 inches.  His abdomen was soft, and bowel sounds were active.  There were no organomegaly, masses or tenderness.  It was noted that he was started on Nexium in 2002 following a diagnosis of GERD.  He essentially used the Nexium daily to every other day, and stated that his stomach would feel better.  He reported that he did not have recurring gastric pain; nor did he have dysphagia.  There was no hematemesis or melena.  There was no regurgitation, vomiting, nausea or diarrhea.  He had not had any dilation therapy of the esophagus.  There were no ventral hernias and no inguinal hernias.  No masses were noted.  An upper gastrointestinal series showed swallowing without difficulty.  The esophagus was satisfactory.  There was gastric reflux on a water siphonage test.  The stomach, pylorus, duodenal cap and duodenum filled satisfactorily.  The impression was that there was gastric reflux.  The diagnosis was GERD, controlled with Nexium.

VA examination in February 2009 reveals the Veteran's GERD had improved with medication.  He reported that he had no history of trauma to the esophagus, esophageal neoplasm, distress or dilation, nausea or vomiting associated  with esophageal disease, dysphagia, regurgitation, or hematemesis or melena.  He did report a history of heartburn or pyrosis.  He indicated that he has heartburn anytime he has coffee, chocolate, beef, or fish.  On physical examination the Veteran's overall general health was reported to be good and there were no signs of anemia.  X-ray findings from 2005 were reported.  The diagnosis was GERD.  It was noted that the Veteran was employed full-time as an ROTC instructor and he had lost no time from work within the past twelve-month period due to the service-connected GERD.

At his video conference hearing the Veteran indicated that he has to increase his medication for the acid reflux based on what he eats.  Tr., p. 14.  He stated that he cannot eat steak, beef, chocolates or coffee.  He expressed "I had to take two pills and I was up... trying to get it out cause you can't... it hurts.  It's like it puts a burning sensation all through your chest."  This happens at least three or four times a week.  Tr., pp. 15, 16.  

Based on the subjective complaints, and objective findings detailed hereinabove, the Board has determined that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.  The most recent medical report in February 2009 reflects that the Veteran's GERD is improved with medication.  However, he does experience esophageal distress accompanied by pain with heartburn and pyrosis, when he eats certain foods.  Thus, the evidence of record shows that he has at least two of the symptoms described under the 30 percent rating criteria, which approximates the 10 percent disability rating currently assigned.  

A higher rating is not warranted, as the Veteran does not experience regurgitation or dysphagia, and does not have considerable impairment of health.  VA examiner specifically commented that the Veteran's overall general health is good, and his main complaint stemmed from the epigastric distress when he eats certain foods.  Moreover, the Veteran has specifically denied any vomiting, dysphagia, hematemesis, or melena, and anemia or weight loss was not shown.  There is otherwise no other diagnostic code which could provide for a higher disability rating.

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected GERD at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert, 1 Vet. App. at 55.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for GERD must be denied.

D.  Hypertension

The Veteran was granted service connection for hypertension and assigned a 10 percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.104, DC 7101.  He essentially asserts that symptoms associated with hypertension are more severe than that contemplated by the 10 percent disability evaluation and an initial higher evaluation is warranted. 

Under such code, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more. Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2010).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2010).

During service, the Veteran was diagnosed with hypertension and was prescribed medication to help control his blood pressure.  On his retirement examination report in January 2005, it was noted that his hypertension was still being treated with medication.  

On VA examination in June 2005, it was indicated that the Veteran continues to take medication for hypertension.  His blood pressure readings at that time were 132/78 mmhg with sitting with a pulse of 78.  Recumbent blood pressure was 134/80 mmHg with a pulse rate of 72.  Standing blood pressure was 140/82 mmHg with a pulse rate of 80.  The Veteran denied any recent chest pain.  There were no signs of any cardiac infarction.  Following examination the examiner diagnosed the Veteran with hypertension.  On VA examination in February 2009, it was noted that the Veteran takes HCTZ [Hydrochlorothiazide] 25 mg.  The Veteran reported that he did not have a history of traumatic injury to the heart, cardiac neoplasm, hypertensive renal disease, epistaxis, headache or stroke related to hypertension, hypertensive cardiovascular disease, or hypertensive related disease.  It was noted that continuous medication is needed to control the Veteran's hypertension.  On physical examination the Veteran's blood pressure reading was 140/78.  The blood pressure measurements for the established diagnosis of hypertension were: 140/78; 138/78; and 140/78.  The diagnosis was essential hypertension.  

At his video conference hearing the Veteran testified that his blood pressure has been going up higher and higher.  Tr., p. 16.  He stated that he experiences headaches and dizziness as a result of the hypertension.  Tr., p. 18

On review, the Board finds no evidence to support the assignment of an initial rating in excess of 10 percent for hypertension under DC 7101.  As indicated, the Veteran has been prescribed medication since service.  However, the evidence does not show that his hypertension, both in-service and post-service, was manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, for the next higher rating of 20 percent to be assigned under DC 7101.  The Veteran's blood pressure readings fall well below 200/110.  Diastolic pressure has predominantly been in the range of 78 and his systolic pressure predominantly has been in the range of 140.  Thus, these predominant blood pressure readings do not warrant a disability rating of 20 percent.  

In reaching the above conclusion, the Board has also not overlooked the Veteran's hearing testimony that his blood pressure is higher.  See Jandreau, 492 F. 3d 1372; Buchanan, 451 F. 3d 1331.  Under certain circumstances, a layperson is competent to identify a simple medical condition, and is always competent to report symptoms which are perceivable through the senses.  See Jandreau, 492 F. 3d 1372 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Thus, the Board has no difficulty in accepting the Veteran's testimony regarding his blood pressure getting higher.  However, in this case, objective examination is more probative in determining the actual degree of disability.  The Veteran's lay testimony alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.104, DC 7101. 

Based on the foregoing, the Board finds that the objective evidence of record does not support the assignment of a 20 percent evaluation for hypertension under DC 7101.  Accordingly, the Board finds that an evaluation in excess of 10 percent for hypertension is not warranted, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


E.  Bilateral Pes Planus

The Veteran was granted service connection for bilateral pes planus and assigned a 10 percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.71a, DC 5276.  He essentially asserts that symptoms associated with bilateral pes planus are more severe than that contemplated by the 10 percent disability evaluation and an initial higher evaluation is warranted. 

Under DC 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfeet with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfeet with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276 (2010).

During service the Veteran was treated for pes planus and plantar fasciitis.  At his retirement examination in January 2005, moderate and symptomatic bilateral pes planus was noted.  

On VA examination in June 2005 the Veteran reported that he was given arch supports to place in his shoes while in service.  He used the arch supports every day.  On examination the Veteran's posture, gait and carriage were upright and normal.  He wore tennis shoe-type shoes at the examination and did not have any arch supports in the shoes, although the arch supports did appear to be designed into the shoes.  It appeared that there were no abnormal wear or abnormalities present of the soles of the Veteran's shoes.  There was no mention of special corrective shoes.  The Veteran did not use a brace, cane or crutches.  He had not had surgery on his feet.  He could stand for a couple of hours and walk for approximately a half mile.  He reported having pain with impact-type running or heavy walking.  It was noted that he has bilateral pes planus when standing on his toes.  The left foot was more tender than the right foot.  He was able to walk on his toes and was able to walk on his heels without problems.  The diagnosis was bilateral pes planus.  

On VA examination for feet in February 2009 the Veteran reported that he had trouble walking and that he cannot run.  He also reported that he has to use a stool at work.  He wears inserts in his shoes.  He is limited in standing to about thirty minutes, then he has to sit on his stool because he has pain every time he is on his feet, which averages from 6-7/10 on a scale of 10 being the worst pain he has ever had.  He has not had foot surgery.  Left foot and right foot symptoms included pain, fatigability and lack of endurance, on the plantar surface of the foot, while standing and walking.  There was no swelling, heat, redness, stiffness or weakness noted about the feet.  There were no flare-ups of foot joint disease.  It was noted that there were no functional limitations on standing or walking.  On physical examination of the feet, there was no evidence of painful motion, swelling, tenderness, instability, or weakness.  There was evidence of abnormal weight-bearing as the Veteran's shoes showed an unusual shoe-wear pattern.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Non-weight bearing was normal.  There was no forefoot or midfoot malalignment.  There was no pronation.  An arch was present on non-weight bearing and on weight bearing.  There was no pain on manipulation.  There was no muscle atrophy or deformity of the feet.  The diagnosis was bilateral pes planus.  It was noted that the impact on occupational activities due to bilateral pes planus disability was decreased mobility and pain.  

At his video conference hearing the Veteran testified that he was prescribed pain medicine and inserts for his shoes for his feet problem.  He stated that he cannot walk far before his feet start to hurt.  Tr., p. 19.  

On review, the Board concludes that the evidence does not establish that the Veteran's service-connected bilateral pes planus warrants more than a 10 percent disability rating.  There is no evidence of severe flatfeet, such as objective evidence of marked deformity, accentuated pain on manipulation and use, or indication of swelling on use to warrant a 30 percent rating.  Notably, the February 2009 did not reveal that the Veteran had any signs of deformity.  It was specifically noted that the Veteran did not have pain on manipulation, painful motion, swelling, tenderness, instability or weakness of his feet.  Further, there is no evidence of pronounced symptoms of pes planus to warrant an even higher rating of 50 percent.  As such, a rating in excess of 10 percent for bilateral pes planus cannot be granted.  Additionally, the Board finds that the Veteran's complaints of pain in his feet are contemplated by the 10 percent disability rating which he is currently receiving.

The Board has considered the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  As such, an increased rating cannot be assigned under DCs 5277-5284.  See 38 C.F.R. § 4.71a, DCs 5277- 5284 (2010).

Based on the foregoing, the Board finds that the objective evidence of record does not support the assignment of a 30 percent evaluation for bilateral pes planus under DC 5276.  Accordingly, the Board finds that an evaluation in excess of 10 percent for bilateral pes planus is not warranted, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert, 1 Vet. App. at 55. 

F.  Neurodermatitis

The Veteran was granted service connection for neurodermatitis and assigned a zero percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.118, DC 7806.  He essentially asserts that symptoms associated with neurodermatitis are more severe than that contemplated by the non compensable disability evaluation and an initial compensable evaluation is warranted. 

DC 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling. 38 C.F.R. § 4.118 (2010).

The schedular criteria by which skin disabilities are rated were recently revised, effective October 23, 2008, so that it more clearly reflects VA policies concerning the rating of scars. 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  Because these modifications were expressly made applicable only to claims filed on or after the effective date, they are not applicable to the instant claim, which was originally received in April 2005.

During service the Veteran was diagnosed and treated for a skin disorder.  On his January 2005 retirement examination report, diagnoses of eczema and probable lichen planus chronicus were noted.  It was also noted that the Veteran had a recurring rash of the posterior left leg.  

On VA examination in June 2005 the Veteran reported that when he becomes anxious and has stress, his neurodermatitis gets worse with itching and scratching of the left leg.  On examination the examiner noted that the Veteran's skin shows that he has neurodermatitis on the back of the left lower leg.  The Veteran stated that with increased stress and anxiety, he has a flare-up with the skin disorder and many times he does not even realize that he is scratching the leg.  He stated that it has become worse with the recruiting job.  The examiner noted that there were no signs of any rashes or other abnormalities elsewhere.  The diagnosis was neurodermatitis affecting the left lower leg, which increases with his anxiety and depression.  

VA examination in February 2009 shows the Veteran was being evaluated for dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collage, vascular diseases and papulosquamous disorders.  The Veteran reported that he received treatment for his neurodermatitis within the past twelve months.  The type of treatment was topical corticosteroid.  Physical examination revealed that zero percent of the Veteran's exposed areas are affected and less than 5 percent of total body area is affected.  It was noted that there is a hyperkeratotitic plaque on the back of the Veteran's left calf that measures five inches by two inches.  The diagnosis was neurodermatitis.  

At his video conference hearing the Veteran testified that his skin disorder is basically a nerve condition, when he gets nervous he scratches it.  He stated that he adds cream to the area when it flares-up.  The affected area is about five or six inches.  He disclosed that as long as he keeps the cream on it, "it's not gonna flare up."  He testified that when it flares, it does not spread , it just turns red.  Tr., pp. 22, 23.  

In considering the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's neurodermatitis is appropriately evaluated as noncompensable.  In this regard, findings from the February 2009 VA examination shows that the Veteran's neurodermatitis does not affect his exposed areas, and affects less than five percent of his total body area.  Moreover, while the Veteran has been prescribed a corticosteroid to treat his skin disorder, at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas have not been affected.  Therefore, an initial compensable rating under DC 7806 is not warranted.

The Board has considered whether other diagnostic codes are applicable, however the evidence clearly shows that the Veteran's predominant disability is neurodermatitis, which is specifically contemplated in DC 7806.  In any event, the Veteran's neurodermatitis, which is currently located on the left leg, is not considered in any way disfiguring, or the equivalent of a painful or unstable scar, thus DCs 7800 and 7804 do not provide for a higher rating.

The Veteran, as a layman, is competent to report the existence of his skin symptoms, to include itching and scratching.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran has not convincingly challenged the body area affected by his service-connected skin disability and the exhibited symptoms, even considering his claims of itching and scratching do not warrant a compensable evaluation.   

Based on the foregoing, the Board finds that the objective evidence of record does not support the assignment of an initial compensable evaluation for neurodermatitis under DC 7806.  Accordingly, the Board finds that an initial compensable evaluation for neurodermatitis is not warranted, and the reasonable doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Gilbert, 1 Vet. App. at 55. 

G.  Status Post Fracture of the Left Hand Fourth Metacarpal

The Veteran was granted service connection for status post fracture of the left hand 4th metacarpal and assigned a zero percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.71a, DC 5230.  He essentially asserts that symptoms associated with status post fracture of the left hand 4th metacarpal are more severe than that contemplated by the non compensable disability evaluation and an initial compensable evaluation is warranted. 

Service treatment records show the Veteran sustained a fracture of the left 4th metacarpal in December 2002 that required open reduction internal fixation surgery.  In his January 2005 retirement medical examination report it was noted that the Veteran had received a fracture of the left hand requiring a plate and screws.

On VA examination in June 2005 the Veteran reported that while in the service, he was lifting a heavy box and his left shoulder gave way causing the box to fall on his left hand, which led to him to have surgery on the left hand.  On examination, the Veteran had decreased grip strength in both hands.  His grip strength was ten pounds on the left and the right hand was twenty-five pounds.  The examiner stated that the left hand may be weakened secondary to the problems with the left shoulder.  The Veteran could flex his hands upward to approximately 70 degrees and extend downwards 55 degrees.  He could rotate in and out without problems.  He had good dexterity approximating the thumb to the second, third, fourth, and fifth fingers.  There was some numbness present in the dorsum of the left hand, possibly due to the open reduction internal fixation of the left fourth metacarpal area.  X-ray of the left hand revealed findings of status post open reduction internal fixation of the proximal right 4th metacarpal.  Otherwise, unremarkable radiographic study of the hands.  The diagnosis was status post surgery on the left hand for a fracture of the 4th metacarpal, this was open reduction internal fixation.

On VA examination report dated in February 2009 it was noted that there was no overall decrease in the Veteran's hand strength or in hand dexterity.  In addition, there were no other hand symptoms.  There was no history of flare-ups of joint symptoms.  Examination revealed there was no objective evidence of pain on active range of motion or limitation of motion of the left ring finger.  Further, findings after repetitive motion revealed no objective evidence of pain or additional or new limitation of motion.  There was no amputation of a digit or part of a digit and there was no ankylosis of one or more digits.  There was no deformity of one or more digits.  There was no decreased strength for pushing, pulling and twisting.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  The diagnosis was status post fracture of the 4th metacarpal of the left hand.  It was noted that there was no significant effects on the Veteran's usual occupation.  It was also noted that there were no effects of the disability on usual daily activities.

At his video conference hearing the Veteran testified that he has a plate in his right hand that was inserted in service and it causes movement of the hand, which causes him to have a steady pain.  The pain he stated is caused by the plate.  Tr., pp. 26, 27.  He stated that he can sometimes move his finger and sometimes he cannot move it at all.  He stated that Dr. RIB described it as carpal tunnel and diagnosed carpal tunnel in both hands.  Tr., p. 29.

As noted, the Veteran's left ring finger disability is currently rated as noncompensable under DC 5230, for limitation of motion of the ring or little finger.  This Code provides a noncompensable rating for any limitation of motion of the affected finger.  A compensable rating is not offered under DC 5230.  38 C.F.R. § 4.71a, DC 5230.

DCs 5216-5227 (unfavorable and favorable ankylosis of the fingers), and the diagnostic criteria pertaining to impairment of the nerves are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the service treatment records and June 2005 and February 2009 VA examinations do not demonstrate any objective finding of ankylosis or neurological disorder in the left ring finger.  

Accordingly, the Board concludes that a compensable rating is not warranted for the left ring disability at any time during the pendency of the appeal.  Range of motion of the left ring finger was full and the Veteran did not exhibit  pain on active motion.  Further, the Board finds that a compensable rating is not warranted because there are no X-ray indications of arthritis of the ring finger.  See 38 C.F.R. § 4.71a, DCs 5003 (2010).

The February 2009 VA examiner did not find arthritis, nor did previous examinations.  That examination found active range of motion with no limitation of motion.  The Board has determined that the Veteran is not entitled to a compensable disability rating for his left ring finger disability under any of the applicable rating criteria.  

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board has considered whether the Veteran's subjective complaints of pain, entitles him to a compensable rating pursuant to DeLuca.  However, the Board finds that in the absence of convincing evidence of incoordination, fatigability, and pain on motion or additional limitation of motion the provision of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not for application.  Thus, the Board finds that there is no basis for assigning an initial compensable rating for a left ring finger disability. 

Based on the foregoing, the Board finds that an initial compensable rating is not warranted for the Veteran's left ring finger disability during the pendency of the appeal.  The preponderance of the evidence is against the assignment of a compensable rating for a left ring finger disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.

H.  Erectile Dysfunction Associated with Hypertension

The Veteran was granted service connection for erectile dysfunction associated with hypertension and assigned a zero percent disability evaluation effective from April 1, 2005 (the date he filed his claim) under 38 C.F.R. § 4.115b, DC 7522.  He essentially asserts that symptoms associated with erectile dysfunction are more severe than that contemplated by the non compensable disability evaluation and an initial compensable evaluation is warranted.  

The Veteran's erectile dysfunction is currently rated as noncompensable by analogy under to 38 C.F.R. § 4.115b, DC 7522 (2010), which pertains to deformity of the penis with loss of erectile power.  While the Veteran has not specifically been diagnosed with that disability, it is permissible to rate a diagnosed condition that does not match any of the diagnostic codes contained in the rating schedule under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, however, DC 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  The Board cannot identify any other diagnostic code that would be more appropriate in evaluating his symptoms.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this diagnostic code.

DC 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).  Therefore, where both loss of erectile power and deformity are not demonstrated, a 0 percent rating will be assigned.  Additionally, such diagnostic code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.

In this case, service treatment records show that the Veteran was diagnosed with erectile/sexual dysfunction while on active duty.  

It was noted in the June 2005 VA examination report that the Veteran has erectile dysfunction secondary to his hypertension medicines.  It was also noted that Viagra helps to resolve the problem when needed.  Following examination, the diagnosis was erectile dysfunction.

On VA examination in February 2009 the Veteran provided a medical history of erectile dysfunction most likely due to hypertension.  It was noted that he is treated with oral medication, which is effective in allowing intercourse and ejaculation is normal.  On physical evaluation, examination of the bladder, anus and rectal wall, urethra and perineal sensation were normal.  His testicles and prostate examinations were also normal, as well as the epididymis/spermatic cord/scrotum and seminal vesicles.  The diagnosis was erectile dysfunction.  At his video conference hearing the Veteran testified that he is treated at VA for his erectile dysfunction.  Tr., p. 23.  

The evidence of record demonstrates that the Veteran's erectile dysfunction is manifested by impotency without visible deformity of the penis.  As such, the Veteran is not entitled to an initial compensable rating under DC 7522.  Furthermore, the Board observes that the Veteran is already in receipt of special monthly compensation based on loss of use of a creative organ.  See December 2005 Rating Decision.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a compensable rating for service- connected erectile dysfunction.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant a compensable rating.

III.  Other Considerations

The Board has considered the possibility for additional staged ratings.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  However, as the evidence does not show that the criteria for higher ratings have been met at any time during this appeal period for any of the service-connected disabilities, the Board concludes that staged ratings are inapplicable.

In addition, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's various service-connected disabilities.  As such, the rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record as the Veteran is currently employed full-time as an ROTC instructor.  While the record indicates that some of the Veteran's service-connected disabilities have a significant impact on his occupational functioning, they have not rendered him unemployable.  There for a TDIU claim is not for application in this instance.



ORDER

Entitlement to an initial rating in excess of 20 percent for residuals of left shoulder surgery is denied.

Entitlement to an initial rating in excess of 10 percent for right ulnar nerve decompression of the right elbow is denied.

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease is denied.

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus is denied.

Entitlement to an initial compensable rating for neurodermatitis is denied.

Entitlement to an initial compensable rating for a left ring finger disability is denied.

Entitlement to an initial compensable rating for erectile dysfunction is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


